DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19: On line 5, “an piston” should recite “a piston”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-7 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recited the limitation “the ridge of the sleeve and the ramp are brought into engagement as the guide pin leaves the curved guide slot portion and enters the 5longitudinal guide slot portion to prevent circumferential rotation of the collar relative to the sleeve”. It is unclear the meets and bounds of the claim since this limitation appears to be a method step while the claims are directed to an apparatus. For the sake of examination, the limitation will be interpreted as reciting “the ridge of the sleeve and the ramp are configured to be brought into engagement as the guide pin leaves the curved guide slot portion and enters the 5longitudinal guide slot portion to prevent circumferential rotation of the collar relative to the sleeve”.
Claim 6 recited the limitation “the ridge of the sleeve and the ramp are 10brought out of engagement as the guide pin leaves the curved guide slot portion and enters the longitudinal guide slot portion”. It is unclear the meets and bounds of the claim since this limitation appears to be a method step while the claims are directed to an apparatus. For the sake of examination, the limitation will be interpreted as reciting “the ridge of the sleeve and the ramp are configured to be 10brought out of engagement as the guide pin leaves the curved guide slot portion and enters the longitudinal guide slot portion”
	Claims 5 and 7 are rejected as depending from rejected claims.
	Claim 18 recited the limitations “a sleeve”, “a collar”, “a guide pin”, “a guide slot” and “a cap”. As claim 18 depends from claim 1, it is unclear if this claim is reciting an additional sleeve, collar, guide pin, guide slot, and cap or the same elements that are recited in claim 1. For the sake of examination, the limitations will be interpreted as reciting “the sleeve”, “the collar”, “the guide pin”, “the guide slot” and “the cap”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wittland (US 10537688) in view of Takemoto (US 9962497).
Regarding claim 1, Wittland discloses a safety device (14, 17, 21, 31, Fig 4) for an injection device (1 and 3, Fig 4) having a body (1, Fig 4) that extends along a longitudinal axis and a needle (3, Fig 4) arranged at a distal end (24, Fig 1) of the body (See Fig 1), said safety device comprising: a sleeve (31, Fig 4) which extends along the longitudinal axis of the body, at least partially encloses 5the needle and the body (See Fig 4), and comprises a guide slot (6, Fig 2A); a collar (14, Fig 4) which is attached to a distal end region of the body and locks the safety device in an axial direction (Col 7, lines 23-26), wherein the collar has a guide pin (5, Fig 3A) which engages the guide slot of the sleeve (Col 6, lines 32-35); and a cap (21, Fig 4) which can be arranged at least in part over the sleeve and by which the sleeve can 10be locked in respect of a movement of the body relative to the sleeve (Col 5, lines 7-19; the cap prevents axial movement of the sleeve with respect to the body), the cap comprising a receptacle (22, Fig 2B) in which the needle can be arranged (See Fig 4); wherein the collar is arranged to rotate in a circumferential direction relative to the sleeve (Col 7, lines 23-26); wherein the receptacle of the cap can be brought into operative contact with the collar (As seen in Fig 4, the receptacle of the cap  21 rests on a distal surface of the collar 14), as 15a result of which the collar can be locked in respect of the rotation (as the spring 17 can’t be compressed while the cap is in place, the sleeve can’t move axially and the guide pin 5 can’t leave the curved portion 60 of the guide slot, thus the collar is locked in rotation).
Wittland is silent regarding the sleeve and the collar are each provided with a lock.
Takemoto teaches a safety device (20, Fig 1) for an injection device having a body (14, Fig 1) that extends along a longitudinal axis and a needle (12, Fig 2) arranged at a distal end of the body, said safety device comprising a sleeve (40, Fig 2), a collar (42, Fig 2), and a cap (46, Fig 2); the sleeve and the collar are each provided with a lock (68, Fig 4B and 74, Fig 5A, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve and collar disclosed by Wittland to comprise locks as taught by Takemoto in order to restrict backward movement of the sleeve with respect to the collar after the injection has been completed (Col 20, lines 8-14).
Regarding claim 2, the modified invention of Wittland and Takemoto discloses the guide slot (6, Fig 2A -Wittland) comprises: a longitudinal guide slot portion that extends substantially along the longitudinal axis of the body (See annotated Fig 5B); and 20a curved guide slot portion that is arranged proximally from and communicates with the longitudinal guide slot portion (See annotated Fig 5B), wherein the collar (14, Fig 4 -Wittland) is arranged to rotate in a circumferential direction as the guide pin translates along the curved guide slot portion (Col 6, lines 32-35; Col 7, lines 23-26 -Wittland).

    PNG
    media_image1.png
    301
    485
    media_image1.png
    Greyscale

Regarding claim 3, the modified invention of Wittland and Takemoto discloses the lock of the sleeve (68, Fig 4B -Takemoto) comprises a ridge (see ridge shape of 68, Fig 4B -Takemoto) arranged on an inner circumferential 25surface of the sleeve that comprises a longitudinal axis that extends along the longitudinal axis of the body (See Fig 4B -Takemoto), wherein the lock of the collar (74, Fig 5A -Takemoto) comprises a ramp (See ramped portion including 80 of portion 74, Fig 5A  -Takemoto) arranged on an outer circumferential surface of the collar that comprises a longitudinal axis that extends along the longitudinal axis of the body (See Fig 5A  -Takemoto), 15U. S. Patent ApplicationAttorney Docket No. 45752-0006US1 wherein the ridge and the ramp are arranged to engage as the guide pin translates along the guide slot (Col 19, line 63 – Col 20, line 18  -Takemoto).
Regarding claim 4, the modified invention of Wittland and Takemoto discloses the ridge (68, Fig 4B -Takemoto) of the sleeve and the ramp (ramped portion including 80 that slopes to portion 74, Fig 5A  -Takemoto) are brought into engagement as the guide pin leaves the curved guide slot portion and enters the 5longitudinal guide slot portion to prevent circumferential rotation of the collar relative to the sleeve (Col 18, line 61 – Col 19, line 8 -Takemoto; the collar 42 doesn’t rotate until the ridge and ramp are cleared of one another).
Regarding claim 5, the modified invention of Wittland and Takemoto discloses the ridge of the sleeve (68b, Fig 4B -Takemoto) and the longitudinal guide slot portion (See annotated Fig 5B above) substantially overlap along the longitudinal axis of the body (As best seen in Fig 4B of Takemoto, the ridge overlaps longitudinally at least in portion 60 of the longitudinal guide slot portion).
Regarding claim 6, the modified invention of Wittland and Takemoto discloses the ridge (68, Fig 4B -Takemoto) of the sleeve and the ramp (ramped portion including 80 that slopes to portion 74, Fig 5A  -Takemoto) are 10brought out of engagement as the guide pin leaves the curved guide slot portion and enters the longitudinal guide slot portion (Col 18, line 61 – Col 19, line 8 -Takemoto; they are disengaged when the flange portion 74 clears the convex portion as seen in Fig 9B).
Regarding claim 7, the modified invention of Wittland and Takemoto discloses the ridge (68, Fig 4B -Takemoto) of the sleeve and the curved guide slot portion (See annotated Fig 5B above) substantially overlap along the longitudinal axis of the body (As best seen in Fig 4B of Takemoto, the ridge overlaps longitudinally at least in portion 56a of the curved portion).
Regarding claim 8, the modified invention of Wittland and Takemoto discloses the ridge (68, Fig 4B -Takemoto) defines a ridge surface (68a, Fig 4B -Takemoto) that 15extends substantially radially with respect to the longitudinal axis of the body (See Fig 4B -Takemoto), wherein the ramp (74, Fig 5A -Takemoto) defines a blocking surface (top surface of flange 74, Fig 5A -Takemoto) that extends substantially radially with respect to the longitudinal axis of the body (See Fig 5A -Takemoto), and wherein bringing the ridge surface and blocking surface into abutment engages the ridge and the ramp (Col 19, lines 63 – Col 20, line 14 -Takemoto).
Regarding claim 9, the modified invention of Wittland and Takemoto discloses the sleeve comprises an inner 20circumferential sleeve surface (66, Fig 9B -Takemoto) adjacent to the ridge and the collar comprises an outer circumferential ramp surface (72, Fig 5A -Takemoto) adjacent to the ramp, wherein the circumferential sleeve surface and the circumferential ramp surface are arranged for sliding engagement as the collar rotates in a circumferential direction (Col 19, lines 2-4 -Takemoto; the surfaces slide past one another as the collar rotates within the sleeve).
Regarding claim 10, the modified invention of Wittland and Takemoto discloses an internal diameter defined by the ridge (68, Fig 9C -Takemoto) 25is less than an external diameter defined by the ramp (74, Fig 9C -Takemoto) (as best seen if Fig 9C, the ridge extends inward more than the ramp in order for them to engage one another and prevent backward movement of the sleeve as described in Col 20, lines 4-8).
Regarding claim 11, the modified invention of Wittland and Takemoto discloses the outer circumferential surface of the collar comprises a recessed portion (78, Fig 5A -Takemoto) that is recessed with respect to the ramp (74, Fig 5A -Takemoto).
Regarding claim 18, the modified invention of Wittland and Takemoto discloses a method for mounting a safety device according to Claim 1 on a body (1, Fig 1 -Wittland) of an injection device (1 and 3, Fig 1 -Wittland), comprising: 
a. receiving a sleeve (31, Fig 4 -Wittland), a spring (17, Fig 4 -Wittland) and a collar (14, Fig 4 -Wittland), 
b. inserting the spring into an interior of the sleeve along a mounting direction (Col 2, lines 61-64 -Wittland), 
25c. inserting the collar into the interior of the sleeve along the mounting direction (Col 2, lines 61-64 -Wittland), 
d. receiving the safety device (14, 17, 21, 31, Fig 4 -Wittland), 
e. mounting the safety device on the body by connecting the collar to the body (Col 2, lines 43-52 -Wittland); wherein the collar has a guide pin (5, Fig 3A -Wittland) which engages a guide slot (6, Fig 2A -Wittland) of the sleeve, 17U. S. Patent ApplicationAttorney Docket No. 45752-0006US1 wherein the safety device has a cap (21, Fig 4 -Wittland) which can be arranged at least in part over the sleeve and by which the sleeve can be locked in respect of a movement of the body relative to the sleeve (Col 5, lines 7-19; the cap prevents axial movement of the sleeve with respect to the body), the cap comprising a receptacle (22, Fig 2B) in which the needle can be arranged (See Fig 4 -Wittland); wherein the collar is arranged to rotate in a circumferential direction at the distal end 5region of the body (Col 7, lines 23-26 -Wittland); wherein the receptacle of the cap can be brought into operative contact with the collar, as a result of which the collar can be locked in respect of the rotation wherein the receptacle of the cap can be brought into operative contact with the collar (As seen in Fig 4, the receptacle of the cap  21 rests on a distal surface of the collar 14), as a result of which the collar can be locked in respect of the rotation (as the spring 17 can’t be compressed while the cap is in place, the sleeve can’t move axially and the guide pin 5 can’t leave the curved portion 60 of the guide slot, thus the collar is locked in rotation); and wherein the sleeve and the collar are each provided with a lock  (68, Fig 4B and 74, Fig 5A, respectively -Takemoto).
Regarding claim 19, Wittland discloses an injection device (device of Fig 1) comprising: 10a body (1, Fig 1) that extends along a longitudinal axis, is configured to hold a liquid (Col 1, lines 22-24), and comprises a tip (27, Fig 1); a hollow needle (3, Fig 1) connected to the tip of the body (See Fig 1); an piston configured to expel the liquid stored in the body through the hollow needle (Col 4, lines 33-36; piston/plungers are the drive for syringes); and a safety device (14, 17, 21, 31, Fig 4) that comprises: 15 a sleeve (31, Fig 4) which extends along the longitudinal axis of the body, at least partially encloses the needle and the body (See Fig 4), and comprises a guide slot (6, Fig 2A); a collar (14, Fig 4) which is attached to a distal end region of the body and locks the safety device in an axial direction (Col 7, lines 23-26), wherein the collar has a guide pin (5, Fig 3A) which engages the guide slot of the sleeve (Col 6, lines 32-35); and a cap (21, Fig 4) which can be arranged at least in part over the sleeve and by which the sleeve can be locked in respect of a movement of the body relative to the sleeve (Col 5, lines 7-19; the cap prevents axial movement of the sleeve with respect to the body), the cap comprising a receptacle (22, Fig 2B) in which the needle can be arranged (See Fig 4); wherein the collar is arranged to rotate in a circumferential direction relative to the sleeve (Col 7, lines 23-26); wherein the receptacle of the cap can be brought into operative contact with the collar (As seen in Fig 4, the receptacle of the cap  21 rests on a distal surface of the collar 14), as a result of which the collar can be locked in respect of the rotation (as the spring 17 can’t be compressed while the cap is in place, the sleeve can’t move axially and the guide pin 5 can’t leave the curved portion 60 of the guide slot, thus the collar is locked in rotation).
Wittland is silent regarding the sleeve and the collar are each provided with a lock.
Takemoto teaches a safety device (20, Fig 1) for an injection device having a body (14, Fig 1) that extends along a longitudinal axis and a needle (12, Fig 2) arranged at a distal end of the body, said safety device comprising a sleeve (40, Fig 2), a collar (42, Fig 2), and a cap (46, Fig 2); the sleeve and the collar are each provided with a lock (68, Fig 4B and 74, Fig 5A, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve and collar disclosed by Wittland to comprise locks as taught by Takemoto in order to restrict backward movement of the sleeve with respect to the collar after the injection has been completed (Col 20, lines 8-14).
Regarding claim 20, the modified invention of Wittland and Takemoto discloses the guide slot (6, Fig 2A -Wittland) comprises: a longitudinal guide slot portion that extends substantially along the longitudinal axis of the body (See annotated Fig 5B); and a curved guide slot portion that is arranged proximally from and communicates with the longitudinal guide slot portion (See annotated Fig 5B), wherein the collar (14, Fig 4 -Wittland) is arranged to rotate in a circumferential direction as the guide pin translates along the curved guide slot portion (Col 6, lines 32-35; Col 7, lines 23-26 -Wittland).

    PNG
    media_image1.png
    301
    485
    media_image1.png
    Greyscale

Regarding claim 21, the modified invention of Wittland and Takemoto discloses the lock of the sleeve (68, Fig 4B -Takemoto) comprises a ridge (see ridge shape of 68, Fig 4B -Takemoto) arranged on an inner circumferential surface of the sleeve that comprises a longitudinal axis that extends along the longitudinal axis of the body (See Fig 4B -Takemoto), wherein the lock of the collar (74, Fig 5A -Takemoto) comprises a ramp (See ramped portion including 80 of portion 74, Fig 5A  -Takemoto) arranged on an outer circumferential surface of the collar that comprises a longitudinal axis that extends along the longitudinal axis of the body (See Fig 5A  -Takemoto),  wherein the ridge and the ramp are arranged to engage as the guide pin translates along the guide slot (Col 19, line 63 – Col 20, line 18  -Takemoto).
Claims 12-17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wittland (US 10537688) in view of Takemoto (US 9962497) and further in view of Wittland (US 10576217).
Regarding claim 12, the modified invention of Wittland ‘688 and Takemoto discloses a spring (17, Fig 4 -Wittland ‘688) that is operatively connected to the body via the collar (Col 2, lines 43-52 -Wittland ‘688) and counteracts a relative movement between the sleeve and body along the longitudinal axis of the body (Col 2, lines 26-26 -Wittland ‘688), however is silent regarding the spring is arranged to apply a torsion force to the collar as the collar compresses the spring.
Wittland ‘217 teaches an analogous safety device (1, Fig 2) comprising a sleeve (6, Fig 2), a collar (8, Fig 2), a cap (9, Fig 2), and a spring (25, Fig 2) wherein the spring is operatively connected to the body via the collar (Col 7, lines 37-40) and counteracts a relative movement between the sleeve and body along the longitudinal axis of the body (Col 4, lines 19-29), wherein the spring is arranged to apply a torsion force to the collar as the collar compresses the spring (Col 4, lines 30-34; a torsion force would be applied in the embodiment when a torsion spring is used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spiral spring disclosed by Wittland ‘688 to instead be a torsion spring as taught by Wittland ‘217 since Wittland ‘217 teaches that a spiral spring and a torsion spring could be used to achieve the same result (Col 4, lines 19-34) and thus were art recognized equivalents at the time of filing. It has been held that substituting parts of an invention involves only routine skill in the art.
Regarding claim 13, the modified invention of Wittland ‘688, Takemoto, and Wittland ‘217 discloses the respective locks of the sleeve and of the collar (68, Fig 4B and 74, Fig 5A, respectively -Takemoto) are configured to block movement of the guide pin into the curved guide slot portion as the spring relaxes (Col 20, lines 8-14 -Takemoto, prevent backward motion ensure that the guide pin cannot return to the curved guide slot).
Regarding claim 14, the modified invention of Wittland ‘688, Takemoto, and Wittland ‘217 discloses the spring (17, Fig 4 -Wittland ‘688 as modified by Wittland ‘217 to be a torsion spring) is configured to bias the collar in a starting position in which the guide pin is arranged at a proximal end of the curved 10guide slot portion (Col 4, lines 19-34; See Fig 1 -Wittland ‘217).
Regarding claim 15, the modified invention of Wittland ‘688, Takemoto, and Wittland ‘217 discloses the guide slot (6, Fig 2A -Wittland ‘688) further comprises a retaining portion (See annotated Fig 5B below) that is arranged proximally from and communicates with the longitudinal guide slot portion (See annotated Fig 5B below), wherein the guide slot and the respective locks of the sleeve and of the collar are configured to guide the guide pin into the retaining portion as the spring relaxes (Col 7, lines 52-57 -Wittland ‘688).

    PNG
    media_image2.png
    301
    485
    media_image2.png
    Greyscale

Regarding claim 16, the modified invention of Wittland ‘688, Takemoto, and Wittland ‘217 discloses the retaining portion (See annotated Fig 5B above) of the guide slot comprises a claw (20, Fig 5A -Wittland ‘688) arranged to engage a circumferential surface of the guide pin (Col 7, lines 52-62 -Wittland ‘688).
Regarding claim 17, the modified invention of Wittland ‘688, Takemoto, and Wittland ‘217 discloses the retaining portion (See annotated Fig 5B above) comprises an opening that communicates the retaining portion with the longitudinal guide slot portion, and wherein the guide slot comprises a bumper (16, Fig 5A -Wittland ‘688) disposed opposite the opening of the retaining portion 20and configured to interface with the guide pin to guide the guide pin into the retaining portion (Col 7, lines 3-11; Col 7, lines 52-62 -Wittland ‘688).
Regarding claim 22, the modified invention of Wittland ‘688 and Takemoto discloses a spring (17, Fig 4 -Wittland ‘688) that is operatively connected to the body via the collar (Col 2, lines 43-52 -Wittland ‘688) and counteracts a relative movement between the sleeve and body along the longitudinal axis of the body (Col 2, lines 26-26 -Wittland ‘688), however is silent regarding the spring is arranged to apply a torsion force to the collar as the collar compresses the spring.
Wittland ‘217 teaches an analogous safety device (1, Fig 2) comprising a sleeve (6, Fig 2), a collar (8, Fig 2), a cap (9, Fig 2), and a spring (25, Fig 2) wherein the spring is operatively connected to the body via the collar (Col 7, lines 37-40) and counteracts a relative movement between the sleeve and body along the longitudinal axis of the body (Col 4, lines 19-29), wherein the spring is arranged to apply a torsion force to the collar as the collar compresses the spring (Col 4, lines 30-34; a torsion force would be applied in the embodiment when a torsion spring is used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spiral spring disclosed by Wittland ‘688 to instead be a torsion spring as taught by Wittland ‘217 since Wittland ‘217 teaches that a spiral spring and a torsion spring could be used to achieve the same result (Col 4, lines 19-34) and thus were art recognized equivalents at the time of filing. It has been held that substituting parts of an invention involves only routine skill in the art.
Regarding claim 23, the modified invention of Wittland ‘688, Takemoto, and Wittland ‘217 discloses the respective locks of the sleeve and of the collar (68, Fig 4B and 74, Fig 5A, respectively -Takemoto) are configured to block movement of the guide pin into the curved guide slot portion as the spring relaxes (Col 20, lines 8-14 -Takemoto, prevent backward motion ensure that the guide pin cannot return to the curved guide slot).
Regarding claim 24, the modified invention of Wittland ‘688, Takemoto, and Wittland ‘217 discloses the guide slot (6, Fig 2A -Wittland ‘688) further comprises a retaining portion (See annotated Fig 5B below) that is arranged proximally from and communicates with the longitudinal guide slot portion (See annotated Fig 5B below), wherein the guide slot and the respective locks of the sleeve and of the collar are configured to guide the guide pin into the retaining portion as the spring relaxes (Col 7, lines 52-57 -Wittland ‘688).

    PNG
    media_image2.png
    301
    485
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTARIUS S DANIEL/
Examiner, Art Unit 3783                                                                                                                                                                                         /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783